                             UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                 Case No. 7:20-cr-00054-M-1

 UNITED STATES OF AMERICA                         )
                                                  )
         V.                                       )              ORDER
                                                  )
 JAMAL DEVON BRYANT,                              )
                                                  )
         Defendant.                               )

       This matter comes before the court on Defendant's motion to seal Docket Entry Number

36. [DE-37] For good cause shown, Defendant' s motion is GRANTED. Docket Entry 36 is

hereby sealed until further order of the court.



       SO ORDERED this the - ~- µ::--
                                 _ _ day of ~ , - ~                                 , 2021.




                                       CHIEF UNITED STATES DISTRICT JUDGE




              Case 7:20-cr-00054-M Document 40 Filed 02/05/21 Page 1 of 1
